620 N.W.2d 29 (2000)
In re Petition for DISCIPLINARY ACTION AGAINST Brian J. PETERSON, an Attorney at Law of the State of Minnesota.
No. CX-00-2049.
Supreme Court of Minnesota.
December 21, 2000.


*30 ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Brian J. Peterson has committed professional misconduct warranting public discipline, namely, respondent filed an attorney's lien against a client's homestead without a signed waiver of the homestead exemption and fabricated a waiver of the homestead exemption by cutting and pasting together a photocopied signature block and notarization block from other documents and submitted the document in an ethics investigation in violation of Minn. R. Prof. Conduct 1.8(j), 3.1, 3.4(b), 5.3(c), 8.1(a)(1), 8.4(c), and 8.4(d) and Lawyers Professional Responsibility Board Opinion No. 14.
Respondent admits his conduct violated the Rules of Professional Conduct and Lawyers Board Opinion No. 14, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a six-month suspension with no waiver of the reinstatement hearing provided in Rule 18, RLPR. The parties further agree that respondent may file a petition for reinstatement 90 days prior to the expiration of the six-month suspension and that reinstatement is conditioned upon completion of the six-month period of suspension, compliance with Rule 26, RLPR, successful completion of the professional responsibility portion of the bar examination pursuant to Rule 18(e), RLPR and satisfaction of the continuing legal education requirements to Rule 18(e), RLPR. Respondent, a sole practitioner, requests that the suspension not commence immediately because he has several client matters he must wind up before the suspension. Respondent represents that the Director does not oppose this request.
This court has independently reviewed the file and approves the jointly-recommended disposition.
IT IS HEREBY ORDERED that Brian J. Peterson is suspended from the practice of law for a period of six months, subject to the agreed-upon terms set forth above, and that he pay $900 in costs and disbursements pursuant to Rule 24, RLPR. The *31 suspension shall commence on February 1, 2001.
BY THE COURT:
Alan C. Page
Associate Justice